Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2019

                                      No. 04-18-00893-CR

                                      Ryan Stephen KIDD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR7803
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
                                  CORRECTED ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on May 16, 2019. See TEX. R. APP. P. 38.6(a). After the twice-
extended due date, Appellant filed the brief and a motion for a three-day extension of time to file
the brief.
       Appellant’s third motion is GRANTED. Appellant’s brief is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court